 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                         SOUTHERN DISTRICT OF CALIFORNIA
 9
10   PEDRO RODRIGUEZ,                                    Case No.: 3:19-cv-00771-CAB-RBM
     Booking #14745493,
11
                                        Plaintiff,       ORDER:
12
     vs.                                                 (1) DENYING MOTION TO
13
                                                         PROCEED IN FORMA PAUPERIS
     WILLIAM GORE, Sheriff; XAVIER
14                                                       AS BARRED BY 28 U.S.C. § 1915(g)
     BECERRA, Attorney General; GAVIN
                                                         [ECF No. 2]
15   NEWSOME, Governor; CITY and
     COUNTY of SAN DIEGO,
16                                                       AND
                                     Defendants.
17
                                                         (2) DISMISSING CIVIL ACTION
18                                                       FOR FAILURE TO PAY FILING
                                                         FEE REQUIRED BY
19
                                                         28 U.S.C. § 1914(a)
20
21         Plaintiff, Pedro Rodriguez, while in custody at the San Diego Central Jail
22   (“SDCJ”)1, filed this civil rights action pursuant to 42 U.S.C. § 1983 on April 25, 2019.
23   See Compl., ECF No. 1. Plaintiff claims the San Diego County Sheriff, California’s
24   Attorney General and Governor, and the City and County of San Diego have violated his
25
26
27   1
      Plaintiff’s exhibits show he was formerly incarcerated at Valley State Prison (“VSP”),
     and identified as CDCR #BC-6583, but was transferred from VSP to SDCJ on March 21,
28   2019 for an “administrative re-sentencing.” See Compl., ECF No. 1, Ex. A at 14.
                                                     1
                                                                            3:19-cv-00771-CAB-RBM
 1   First and Fourteenth Amendment by implementing policies that frustrate his right to
 2   petition for redress. Id. at 2. Specifically, Plaintiff claims unidentified SDCJ officials
 3   confiscated and stored 11 boxes of his “legal paperwork” in the SDCJ law library
 4   claiming it presented a fire hazard. Id. at 8-11. He seeks declaratory and injunctive relief
 5   as well as compensatory and punitive damages. Id. at 12.
 6         Plaintiff did not pay the civil filing fee required by 28 U.S.C. § 1914(a) at the time
 7   he filed his Complaint; instead, he seeks leave to proceed in forma pauperis (“IFP”)
 8   pursuant to 28 U.S.C. § 1915(a) (ECF No. 2).
 9   I.    Motion to Proceed IFP
10         A.     Standard of Review
11         “All persons, not just prisoners, may seek IFP status.” Moore v. Maricopa County
12   Sheriff’s Office, 657 F.3d 890, 892 (9th Cir. 2011). Prisoners like Plaintiff, however,
13   “face … additional hurdle[s].” Id.
14         Specifically, in addition to requiring prisoners to “pay the full amount of a filing
15   fee,” in “monthly installments” or “increments” as provided by 28 U.S.C.
16   § 1915(a)(3)(b), Bruce v. Samuels, __ U.S. __, 136 S. Ct. 627, 629 (2016); Williams v.
17   Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015), the Prison Litigation Reform Act
18   (“PLRA”) amended section 1915 to preclude the privilege to proceed IFP:
19         . . . if [a] prisoner has, on 3 or more prior occasions, while incarcerated or
           detained in any facility, brought an action or appeal in a court of the United
20
           States that was dismissed on the grounds that it is frivolous, malicious, or fails
21         to state a claim upon which relief can be granted, unless the prisoner is under
           imminent danger of serious physical injury.
22
23   28 U.S.C. § 1915(g). “This subdivision is commonly known as the ‘three strikes’
24   provision.” Andrews v. King, 398 F.3d 1113, 1116 n.1 (9th Cir. 2005).
25         “Pursuant to § 1915(g), a prisoner with three strikes or more cannot proceed IFP.”
26   Id.; see also Andrews v. Cervantes, 493 F.3d 1047, 1052 (9th Cir. 2007) (hereafter
27   “Cervantes”) (under the PLRA, “[p]risoners who have repeatedly brought unsuccessful
28   suits may entirely be barred from IFP status under the three strikes rule[.]”). The
                                                    2
                                                                               3:19-cv-00771-CAB-RBM
 1   objective of the PLRA is to further “the congressional goal of reducing frivolous prisoner
 2   litigation in federal court.” Tierney v. Kupers, 128 F.3d 1310, 1312 (9th Cir. 1997).
 3   “[S]ection 1915(g)’s cap on prior dismissed claims applies to claims dismissed both
 4   before and after the statute’s effective date.” Id. at 1311.
 5          “Strikes are prior cases or appeals, brought while the plaintiff was a prisoner,
 6   which were dismissed on the ground that they were frivolous, malicious, or failed to state
 7   a claim,” Andrews, 398 F.3d at 1116 n.1 (internal quotations omitted), “even if the
 8   district court styles such dismissal as a denial of the prisoner’s application to file the
 9   action without prepayment of the full filing fee.” O’Neal v. Price, 531 F.3d 1146, 1153
10   (9th Cir. 2008). When courts “review a dismissal to determine whether it counts as a
11   strike, the style of the dismissal or the procedural posture is immaterial. Instead, the
12   central question is whether the dismissal ‘rang the PLRA bells of frivolous, malicious, or
13   failure to state a claim.’” El-Shaddai v. Zamora, 833 F.3d 1036, 1042 (9th Cir. 2016)
14   (quoting Blakely v. Wards, 738 F.3d 607, 615 (4th Cir. 2013)).
15          Once a prisoner has accumulated three strikes, section 1915(g) prohibits his pursuit
16   of any subsequent IFP civil action or appeal in federal court unless he faces “imminent
17   danger of serious physical injury.” See 28 U.S.C. § 1915(g); Cervantes, 493 F.3d at 1051-
18   52 (noting § 1915(g)’s exception for IFP complaints which “make[] a plausible allegation
19   that the prisoner faced ‘imminent danger of serious physical injury’ at the time of
20   filing.”).
21          B.    Discussion
22          Plaintiff’s Complaint does not include any “plausible allegations” to suggest he
23   “faced ‘imminent danger of serious physical injury’ at the time of filing.” Cervantes, 493
24   F.3d at 1055 (quoting 28 U.S.C. § 1915(g)). Instead, as described above, Plaintiff claims
25   high-ranking state and county officials implemented a policy at the SDCJ that resulted in
26   his separation from 11 boxes of “legal paperwork” transferred with him from VSP, and
27   during the time he was scheduled to appear in San Diego Superior Court for an
28   “administrative re-sentencing” hearing. See Compl., ECF No. 1 at 8, 14.
                                                    3
                                                                                3:19-cv-00771-CAB-RBM
 1         And while Defendants typically carry the initial burden to produce evidence
 2   demonstrating a prisoner is not entitled to proceed IFP, Andrews, 398 F.3d at 1119, “in
 3   some instances, the district court docket may be sufficient to show that a prior dismissal
 4   satisfies at least one on the criteria under § 1915(g) and therefore counts as a strike.” Id.
 5   at 1120. That is the case here.
 6         A court may take judicial notice of its own records, see Molus v. Swan, Civil Case
 7   No. 3:05-cv-00452-MMA-WMc, 2009 WL 160937, *2 (S.D. Cal. Jan. 22, 2009) (citing
 8   United States v. Author Services, 804 F.2d 1520, 1523 (9th Cir. 1986)); Gerritsen v.
 9   Warner Bros. Entm’t Inc., 112 F. Supp. 3d 1011, 1034 (C.D. Cal. 2015), and “‘may take
10   notice of proceedings in other courts, both within and without the federal judicial system,
11   if those proceedings have a direct relation to matters at issue.’” Bias v. Moynihan, 508
12   F.3d 1212, 1225 (9th Cir. 2007) (quoting Bennett v. Medtronic, Inc., 285 F.3d 801, 803
13   n.2 (9th Cir. 2002)); see also United States ex rel. Robinson Rancheria Citizens Council
14   v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir. 1992).
15         Therefore, this Court takes judicial notice of its own records and finds that Plaintiff
16   Pedro Rodriguez, currently identified as San Diego County Sheriff’s Department Inmate
17   Booking No. 14745493 and as CDCR Inmate #BC-6583, while incarcerated, has filed
18   five prior civil actions or appeals that were dismissed on the grounds that they were
19   frivolous, malicious, or failed to state a claim upon which relief may be granted.
20         They are:
21         1)   Rodriguez v. Robinson, et al., Civil Case No. 3:14-cv-02770-LAB-
           WVG (S.D. Cal. Jan. 16, 2015) (Order Granting Motion to Proceed IFP and
22
           Dismissing Complaint for failing to state a claim) (ECF No. 4) (strike one);
23
           2)    Rodriguez v. Mitchell, et al., Civil Case No. 3:14-cv-02708-GPC-WVG
24
           (S.D. Cal. Feb. 18, 2015) (Order granting Motion to Proceed IFP and
25         Dismissing Complaint for failing to state a claim) (ECF No. 4.) (strike two);
26
           3)     Rodriguez v. Stall, et al., Civil Case No. 3:14-cv-02646-LAB-DHB
27         (S.D. Cal. Apr. 23, 2015) (Order Dismissing First Amended Complaint for
           failing to state a claim) (ECF No. 11) (strike three);
28
                                                    4
                                                                               3:19-cv-00771-CAB-RBM
 1         4)     Rodriguez v. Greco, et al., Civil Case No. 3:15-cv-02040-DMS-JLB
           (S.D. Cal. Jan. 15, 2016) (Order Dismissing Second Amended Complaint for
 2
           failing to state a claim) (ECF No. 13) (strike four); and
 3
           5)    Rodriguez v. Pierce, et al., Appeal No. 16-55150 (9th Cir. July 19,
 4         2016) (Order denying IFP on appeal based on frivolousness) (Dkt. No. 14);
 5         (9th Cir. Aug. 25, 2016) (Order dismissing appeal for failing to perfect
           appeal) (Dkt. No. 16) (strike five).2
 6
 7         Accordingly, because Plaintiff has, while incarcerated, accumulated more than
 8   three “strikes” pursuant to § 1915(g), and he fails to make a “plausible allegation” that he
 9   faced imminent danger of serious physical injury at the time he filed his Complaint, he is
10   not entitled to the privilege of proceeding IFP in this action. See Cervantes, 493 F.3d at
11   1055; Rodriguez, 169 F.3d at 1180 (finding that 28 U.S.C. § 1915(g) “does not prevent
12   all prisoners from accessing the courts; it only precludes prisoners with a history of
13   abusing the legal system from continuing to abuse it while enjoying IFP status”); see also
14   Franklin v. Murphy, 745 F.2d 1221, 1231 (9th Cir. 1984) (“[C]ourt permission to proceed
15   IFP is itself a matter of privilege and not right.”).
16   II.   Conclusion
17         For the reasons explained, the Court:
18         (1)    DENIES Plaintiff’s Motion to Proceed IFP (ECF No. 2) as barred by 28
19   U.S.C. § 1915(g);
20         (2)    DISMISSES this civil action sua sponte for failing to prepay the $400 civil
21   and administrative filing fees required by 28 U.S.C. § 1914(a);
22         (3)    CERTIFIES that an IFP appeal would not be taken in good faith pursuant
23   to 28 U.S.C. § 1915(a)(3); and
24
25
26   2
      See Richey v. Dahne, 807 F.3d 1202, 1208 (9th Cir. 2015) (finding that appellate court’s
27   denial of prisoner’s request for IFP status on appeal on grounds of frivolousness constituted
     a “strike” under § 1915(g) “even though [it] did not dismiss the appeal until later when the
28   [appellant] did not pay the filing fee.”).
                                                     5
                                                                              3:19-cv-00771-CAB-RBM
 1           (4)   DIRECTS the Clerk of Court to enter a judgment of dismissal and close the
 2   file.
 3           IT IS SO ORDERED.
 4   Dated: May 16, 2019
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 6
                                                                          3:19-cv-00771-CAB-RBM
